Citation Nr: 1536518	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder with sleep disturbance, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disability manifested by joint pain in the low back, knees, right ankle, feet, toes, hands, and fingers, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a disability manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to a non service connected pension for the 2011 and 2012 pension years.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1992.  The Veteran also had service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Initially, the Board has recharacterized the issues on appeal as they appear above so as to best reflect the Veteran's intent when filing the current claims for VA benefits. 

Next, the Board finds that the Veteran's video hearing request is considered withdrawn because he failed to show for his January 2014 hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Veteran notified VA that there were outstanding relevant treatment records of his at the Reno VA Medical Center as well as the Eureka VA clinic.  However, while the record shows that the RO thereafter associated with the claims file the Veteran's treatment records from the Reno VA Medical Center dated through November 2013, it does not show that a request was made for his Eureka VA clinic records.  Similarly, while the record shows that the Veteran has been incarcerated since October 2012, it does not show that VA has attempted to obtain and associate with the claims file his medical records from his place of incarceration.  Therefore, the Board finds that a remand to obtain and associate with the claims file these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

As to the service connection claims, given the above development as well as the inadequacy of the September 2012 VA examinations, the Board finds that a remand is required to obtain medical opinions as to the diagnoses as well as the origins of the Veteran's various disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the Veteran's claim for a non service connected pension, the record does not contain sufficient information regarding the Veteran's income and expenses as well as his dependents for the 2011 and 2012 pension years.  Therefore, the Board finds that a remand is required to obtain this information.  See 38 C.F.R. § 19.9 (2015).  
After obtaining the above information, the Board also finds that VA should obtain a medical opinion as to whether the Veteran was permanently and totally disabled from non-service-connected disabilities not due to his own willful misconduct in the 2011 and/or 2012 pension years.  38 U.S.C.A. § 5103A(d); Green.

Accordingly, the appeal is REMANDED for the following actions:

1.  Associated with the claims file all of the Veteran's treatment records from the Eureka VA clinic.

2.  After obtaining an authorization from the Veteran, associated with the claims file his October 2012 to the present medical records from his place of incarceration.

3.  If while the appeal is in remand status the Veteran is release from his place of incarceration, the AOJ should also obtain any subsequent VA treatment records including all his treatment records from the Reno VA Medical Center.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service psychiatric problems, joint pain, headaches, and fatigue as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Ask the Veteran to provide VA with a detailed statement of his income and expenses as well as his dependents for the 2011 and 2012 pension years.

6.  After undertaking the above development to the extent possible, obtain a medical opinions as to the Veteran's service connection claims, to include any qualifying chronic disability under 38 C.F.R. § 3.317, as well as his pension claim.  After a review of the record on appeal the examiner is thereafter asked to address each of the following questions:

The Service Connection Claims:

(a)  Provide a current diagnosis for all psychiatric disorder(s) as well as all other disorder(s) found extant in the low back, knees, right ankle, feet, toes, hands, and fingers as well as causing headaches and fatigue.  This should specifically include all orthopedic and neurological conditions found present.  

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise related to any event or injury during service?

(c) If the Veteran's diagnoses includes a psychosis and/or arthritis of the low back, knees, right ankle, feet, toes, hands, and/or fingers is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(d)  If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  

The Non Service Connected Pension Claim:  

(a)  The examiner should describe the nature, extent and severity of all the disabilities found to be present in the 2011 and 2012 pension years.  

In answering the above question, the examiner should describe the impact of the Veteran's disabilities on his industrial adaptability in the 2011 and 2012 pension years.  

In answering the above question, all diagnosed disorders should be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history in the 2011 and 2012 pension years.  

In answering the above question, the examiner should also describe what types of employment activities were limited because of the disorders and whether sedentary employment was feasible in the 2011 and 2012 pension years. 

In answering all of the above questions, the examiner is asked to assume the truth of the Veteran's statements regarding his in-service and post-service symptoms unless it can be explained why there is a medical reason to believe that the Veteran's statements regarding his in-service and post-service symptomatology may be inaccurate.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  After completion of all requested and necessary development, the AOJ should review the record in light of all the evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case that includes citation to all evidence added to the claims file since the July 2013 statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

